*654Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Contrary to defendant’s contention, the evidence established that Miranda warnings were read to defendant upon his arrival at the precinct. The strategy employed by the police to obtain defendant’s presence at the precinct, and their concealment from defendant of the true purpose of the interview, does not warrant suppression since it was not so fundamentally unfair as to deny due process nor was it likely to induce a false confession (see, People v Tarsia, 50 NY2d 1, 11). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.